1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     MATTHEW WASHINGTON,                             Case No. 2:19-cv-00614-RFB-PAL
10                    Petitioner,                                    ORDER
             v.
11
      WILLIAM GITTERE, et al.,
12
                    Respondents.
13

14          Petitioner Matthew Washington has submitted a pro se petition for writ of habeas

15   corpus, pursuant to 28 U.S.C. § 2254 (ECF No. 1-1). He has submitted an application

16   to proceed in forma pauperis but he has failed to include the required financial

17   certificate or inmate account statements. Accordingly, this matter has not been properly

18   commenced. 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.

19          It is not entirely unclear whether a dismissal without prejudice would materially

20   affect a later analysis of any timeliness issue with regard to a new action filed in a new

21   case. Therefore, Washington shall have 30 days from the date of this order to either

22   pay the $5.00 filing fee or submit a properly executed financial certificate and inmate

23   account statements. Failure to do so may result in the dismissal of this action without

24   prejudice.

25          IT IS THEREFORE ORDERED that within 30 days of the date of this order

26   petitioner shall submit either a properly executed financial certificate and inmate

27   account statements or pay the $5.00 filing fee.

28
                                                  1
1
            IT IS FURTHER ORDERED that failure to do so may result in the dismissal of
2
     this action without prejudice.
3

4
            DATED: April 22, 2019.
5

6
                                                  RICHARD F. BOULWARE, II
7                                                 UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
